Title: To Alexander Hamilton from John Nicholson, 28 November 1792
From: Nicholson, John
To: Hamilton, Alexander


[Philadelphia] November 28, 1792. “In the year 1780 Congress required certain portions of provision called Specific Supplies from the different States, in 1781 The late superintendant changed the mode of supplying the Army into Contracts, at which time part of the provisions purchased by Pennsa. for the United states according to the former System remained undelivered in several Mills & places in the state—this so purchased and paid for hath been justly claimed by me in exhibiting the Acct of Pennsa. against the Union, and in support of it I wish to adduce to the Commissioners testimony that information was given by the State of these purchases, this hath been done in part by these provisions at several places having been accounted for by the Contractors per their Accounts, and for what remained I applied to Mr. Morris, but not trusting to his memory he refers me to his letters or official papers for the information. I therefore respectfully request that you would cause an examination of those papers … from June 1781 to Novr. 1782.…”
 